Exhibit 10.2

AMENDMENT NO. 1 TO

DOCUMENT SCIENCES CORPORATION

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

This Amendment No. 1 to Document Sciences Corporation Amended and Restated 2004
Stock Incentive Plan (this “Amendment No. 1”) is made on March 3, 2008, by
Document Sciences Corporation, a Delaware corporation (the “Company”), effective
as of the date hereof. Capitalized terms not defined herein shall be construed
and interpreted in the manner described in the Document Sciences Corporation
Amended and Restated 2004 Stock Incentive Plan (the “Plan”).

RECITALS

WHEREAS, the Company has entered into an Agreement and Plan of Merger by and
among EMC Corporation, Esteem Merger Corporation, and the Company, dated as of
December 26, 2007 (the “Merger Agreement”);

WHEREAS, pursuant to Section 2.9 of the Merger Agreement, as of the Effective
Time (as such term is defined in the Merger Agreement), all Company stock
options shall be fully vested, cancelled and cashed-out, and each holder of such
options shall automatically receive, for each option held by such holder that is
then-outstanding, a cash payment (less withholdings) equal to the excess (if
any) of the Per Share Merger Consideration (as such term is defined in the
Merger Agreement) over the per share option exercise price applicable to such
option;

WHEREAS, pursuant to Section 5.7 of the Merger Agreement, each Company option
plan (including the Plan) must be amended prior to the Effective Time to the
extent necessary to effectuate the transactions contemplated by Section 2.9 of
the Merger Agreement;

WHEREAS, pursuant to Section 11 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan at any time, as long as such amendment
does not impair the rights of a Plan Participant, and no shareholder approval is
needed unless otherwise required by law or any stock exchange or market system
listing standard;

WHEREAS, pursuant to its powers in Article 3 of the Plan, the Plan Administrator
has determined that the amendments hereunder will not impair the rights of any
Plan Participant and that no shareholder approval is required for such
amendments; and

WHEREAS, the Board has approved this Amendment No. 1.



--------------------------------------------------------------------------------

AMENDMENT

NOW, THEREFORE, the Plan is hereby amended as follows:

1. A new Section 10.1(g) is hereby added to read as follows:

“(g) EMC Merger Cash-Out. Notwithstanding anything to the contrary herein, but
subject to the consummation of the merger contemplated by the Agreement and Plan
of Merger by and among EMC Corporation, Esteem Merger Corporation, and the
Company, dated as of December 26, 2007 (the “Merger Agreement”), as of the
Effective Time (as such term is defined in the Merger Agreement), each
outstanding Stock Option (whether or not vested) shall be deemed fully vested
and shall be cancelled and terminated, and each Holder shall be entitled to
receive in exchange therefor a cash payment (at the time and in the manner
specified in the Merger Agreement), equal to the product of (i) the number of
shares of Stock for which such Stock Option is exercisable, and (ii) the excess
(if any) of the Per Share Merger Consideration (as such term is defined in the
Merger Agreement) over the per share Exercise Price of such Stock Option, less
applicable tax withholdings.”

2. This Amendment No. 1 shall be deemed a contract made under the laws of the
State of Delaware and for all purposes shall be governed by and construed in
accordance with the laws such state applicable to contracts made and performed
entirely within such state.

3. Except as expressly herein amended, the terms and conditions of the Plan
shall remain in full force and effect.

4. The invalidity or unenforceability of any provision of this Amendment No. 1
shall not affect the validity or enforceability of any other provision of this
Amendment No. 1 or the Plan, each of which shall remain in full force and
effect, and in lieu of such invalid or unenforceable provision there shall be
automatically added as part of this Amendment No. 1 a valid and enforceable
provision as similar in terms to the invalid or unenforceable provision as
possible, provided that this Amendment No. 1, as so amended, (a) reflects the
intent of the parties hereto, and (b) does not change the bargained for
consideration or benefits to be received by each party hereto.

5. This Amendment No. 1 may be executed in counterparts, each of which shall for
all purposes be deemed to be an original, and both such counterparts shall
together constitute but one and the same instrument.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
by a duly authorized officer as of the day and year first written above.

 

DOCUMENT SCIENCES CORPORATION By:   /s/ Todd Schmidt Name:   Todd Schmidt Title:
  Chief Financial Officer

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

DOCUMENT SCIENCES CORPORATION AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN